Citation Nr: 1114763	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 12, 2005 for the grant of service connection for sleep apnea.  

3.  Entitlement to an effective date earlier than June 1, 2006 for the assignment of a 50 percent rating for sleep apnea.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1965 to August 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

PTSD Claim

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) (2010) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.

Here, service personnel records show that the appellant served in the Republic of Vietnam in 1967, as a clerk and deliveryman.  Form DD 214 indicates that he was awarded the Republic of Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), and the National Defense Service Medal (NDSM), among other decorations, for his service in Vietnam.  In a December 2005 stressor statement, the Veteran reported that, upon arriving in Vietnam, he learned of an airman who had his throat slit two weeks before he arrived, and he was shown pictures of the airman's body.  He reported that he was "afraid for what could happen to me."  He saw wounded and injured soldiers, as well as dead soldiers.  He saw caskets and body bags being removed from aircraft.  He reported that he continues to have dreams and nightmares of these experiences.  

In an August 2008 VA mental health triage evaluation note, the Veteran was given a provisional diagnosis of PTSD.  A September 2008 intake assessment reveals a rule-out AXIS I diagnosis of PTSD.  In an October 2008 VA mental health individual therapy note, a VA psychologist reported the Veteran's nightmares involving being chased and shot by Viet Cong.  His assessment was "Vet appears to meet criteria for PTSD, but further assessment is needed."  An appointment was scheduled for December 9, 2008.  There is no record of that appointment in the claims file.  

While the evidence does not establish that the Veteran engaged in combat with the enemy, his claimed stressors are related to his fear of hostile military or terrorist activity.  Moreover, he has a provisional diagnosis of PTSD based on his fear of hostile military or terrorist activity, with a caveat that additional evaluation was needed, and was actually scheduled.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board concludes that the December 9, 2008 evaluation report must be obtained, and if it is not available, or if it is inconclusive as to whether the Veteran has PTSD based on the Veteran's fear of hostile military or terrorist activity, or if it is not signed by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, an examination and opinion must be obtained.  

The Board otherwise observes that, a November 2009 VA evaluation contains a diagnosis of depression.  Thus, if any other psychiatric diagnoses are found on VA examination or in the record, all appropriate developmental action should be undertaken.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Issuance of Statement of the Case

In a March 2009 rating decision, the RO granted service connection for sleep apnea and assigned an initial noncompensable disability rating, effective August 12, 2005, and a 50 percent disability rating, effective June 1, 2006.  In correspondence received in July 2009, the Veteran disagreed with the date his benefits begin for sleep apnea, and asserted that compensation should have begun in 1994.  As the date of service connection and the date of a compensable rating are not the same, this raises an appeal as to both matters, i.e., entitlement to an effective date earlier than August 12, 2005 for the grant of service connection for sleep apnea, and entitlement to an effective date earlier than June 1, 2006 for the assignment of a 50 percent rating for sleep apnea.  A statement of the case has either not been sent to the Veteran, or has not been associated with the claims file.

In a September 2009 rating decision, the RO denied a claim for a total disability rating based on individual unemployability due to service connected disabilities.  In correspondence received in February 2010, the Veteran expressed his disagreement with that decision.  A statement of the case has either not been sent to the Veteran, or has not been associated with the claims file.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that in these circumstances, where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  

Additional Records

Additional clinical records have been added to the claims file since the March 2009 supplemental statement of the case, and at least one of those reports is pertinent to the PTSD claim on appeal.  The Veteran has not waived his right to have that evidence considered initially by the AOJ, and his representative has requested that the case be remanded for such consideration.  

The Board cannot consider additional evidence without first remanding the case to the AOJ for initial consideration or obtaining the appellant's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient records pertaining to treatment for PTSD and psychiatric symptoms.  Specifically seek any records pertaining to the appointment scheduled for December 9, 2008.  

2.  If the PTSD claim cannot be granted based on the results of step 1, afford the Veteran a VA examination by a psychiatrist or psychologist, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate diagnosis or diagnoses.  

If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are related to such stressor or stressors.

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service.  

The supporting rationale for all opinions expressed must also be provided.

3.  Readjudicate the remanded PTSD claim, including consideration of all evidence added since the March 2009 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  

4.  Independent of any actions above, issue a statement of the case pertaining to the issues of entitlement to an effective date earlier than August 12, 2005 for the grant of service connection for sleep apnea, entitlement to an effective date earlier than June 1, 2006 for the assignment of a 50 percent rating for sleep apnea, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.

5.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


